PER CURIAM.
Travis Anton Snow appeals his conviction for second-degree murder. We affirm because the admission of testimony regarding bullet casings found at the scene two years after the murder was harmless and the prosecutorial comments were insufficient to deny Snow a fair trial. In this case, there was no testimony about the *308caliber of the gun used to commit the murder, the defense’s objection was sustained, and the bullet casings were never mentioned again. See State v. DiGuilio, 491 So.2d 1129, 1139 (Fla.1986) (error is harmless where there is no possibility that it affected the verdict).
The prosecutor’s comment during closing argument that guns of the same caliber cannot be distinguished by sound does not warrant a new trial. See Lopez v. State, 555 So.2d 1298, 1299 (Fla. 3d DCA 1990) (comments did not deprive appellant of a fair trial nor materially contribute to his conviction).
Affirmed.